Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of March 26, 2018, by and among Cogint, Inc., a Delaware corporation
(“Cogint”), Red Violet, Inc., a Delaware corporation (“SpinCo”) and the Cogint
Entities listed on Schedule A hereto (collectively with Cogint, the “Cogint
Group” and each, a “Cogint Entity”). Capitalized terms used in this Agreement
and not otherwise defined have the meanings ascribed to such terms in the
Separation Agreement (as defined below).

RECITALS

WHEREAS, Cogint and SpinCo have entered into that certain Separation and
Distribution Agreement (the “Separation Agreement”) dated as of February 27,
2018, pursuant to which Cogint and SpinCo will consummate the Internal
Reorganization and the Spin-Off;

WHEREAS, in connection with the Internal Reorganization and pursuant to
Section 2.1 of the Separation Agreement, the Cogint Group desires to assign to
SpinCo the SpinCo Transferred Assets and SpinCo has agreed to assume the SpinCo
Assumed Liabilities.

NOW, THEREFORE, pursuant to the terms and conditions of the Separation Agreement
and for the consideration set forth therein and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

AGREEMENT

1.    Assignment and Assumption. Subject to the terms and conditions of the
Separation Agreement, each Cogint Entity hereby assigns, conveys, and transfers
to SpinCo all of such Cogint Entity’s rights, title and interest in and to the
SpinCo Transferred Assets (the “Assignment”). SpinCo hereby accepts the
Assignment and assumes the SpinCo Assumed Liabilities in each case, effective as
of the Business Transfer Time.

2.    Terms of the Separation Agreement. The terms of the Separation Agreement,
including, but not limited to, the representations, warranties, covenants,
agreements and indemnities relating the SpinCo Assumed Liabilities are
incorporated herein by reference. The parties hereto acknowledge and agree that
the representations, warranties, covenants, agreements and indemnities contained
in the Separation Agreement shall not be superseded hereby, but shall remain in
full force and effect to the extent provided therein; provided, however, that
the parties hereto hereby agree that, notwithstanding anything to the contrary
contained in the Separation Agreement or any Ancillary Agreement, certain
provisions of the Separation Agreement shall be interpreted and enforced in the
manner set forth on Schedule B hereto. In the event of any conflict or
inconsistency between the terms of the Separation Agreement and the terms
hereof, the terms of the Separation Agreement shall govern, except with respect
to the provisions set forth on Schedule B, which provisions shall
(notwithstanding anything to the contrary contained in the Separation Agreement
or any Ancillary Agreement) govern in the event of any such conflict or
inconsistency.

3.    Governing Law. This Agreement shall be governed by and construed in
accordance with the Law of the State of Delaware, without regard to the choice
of law or conflicts of law principles thereof. The parties expressly waive any
right they may have, now or in the future, to demand or seek the application of
a governing Law other than the Law of the State of Delaware.



--------------------------------------------------------------------------------

4.    Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of Cogint and SpinCo. All of the terms and provisions
of this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

5.    Counterparts. This Agreement may be executed in multiple original,
facsimile or electronic counterparts (including via PDF), each of which shall be
deemed an original, but all of which when taken together shall constitute one
and the same agreement.

6.     Further Assurances. Each party hereto shall execute and deliver, at the
reasonable request of the other parties hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.

[Signatures on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed his Agreement as of the date first
above written.

 

COGINT, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer RED VIOLET, INC. By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Chief Executive Officer FLUENT, LLC REWARD ZONE
USA, LLC REWARDSFLOW, LLC AMERICAN PRIZE CENTER, LLC EASE WINS, LLC FLUENT MEDIA
LABS, LLC SAMPLES & SAVINGS, LLC SEA OF SAVINGS, LLC HVGUS, LLC DELIVER
TECHNOLOGY LLC FIND DREAM JOBS, LLC FIND DREAM SCHOOLS, LLC MAIN SOURCE MEDIA,
LLC SEARCH WORKS MEDIA, LLC BIG PUSH MEDIA, LLC INBOXPAL, LLC By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Manager Q INTERACTIVE, LLC By: Fluent, LLC, a
Delaware limited liability company, its sole member By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Manager



--------------------------------------------------------------------------------

CLICKGEN, LLC By: Q Interactive, LLC, a Delaware limited liability company, its
sole member By: Fluent, LLC, a Delaware limited liability company, its sole
member By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Manager NETCREATIONS, LLC By: ClickGen, LLC, a
Delaware limited liability company, its sole member By: Q Interactive, LLC, a
Delaware limited liability company, its sole member By: Fluent, LLC, a Delaware
limited liability company, its sole member By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Manager BXY VENTURES, LLC By: NetCreations, LLC, a
Nevada limited liability company, it sole member By: ClickGen, LLC, a Delaware
limited liability company, its sole member By: Q Interactive, LLC, a Delaware
limited liability company, its sole member By: Fluent, LLC, a Delaware limited
liability company, its sole member By:  

/s/ Derek Dubner

Name:   Derek Dubner Title:   Manager



--------------------------------------------------------------------------------

Schedule A

Cogint Entities

 

  1. Fluent, LLC, a Delaware limited liability company

 

  2. Reward Zone USA, LLC, a Delaware limited liability company

 

  3. RewardsFlow, LLC, a Delaware limited liability company

 

  4. American Prize Center, LLC, a Delaware limited liability company

 

  5. EASE Wins, LLC, a Delaware limited liability company

 

  6. Fluent Media Labs, LLC, a Delaware limited liability company

 

  7. Samples & Savings, LLC, a Delaware limited liability company

 

  8. Sea of Savings, LLC, a Delaware limited liability company

 

  9. HVGUS, LLC, a Delaware limited liability company

 

  10. Deliver Technology LLC, a Delaware limited liability company

 

  11. Find Dream Jobs, LLC, a Delaware limited liability company

 

  12. Find Dream Schools, LLC, a Delaware limited liability company

 

  13. Main Source Media, LLC, a Delaware limited liability company

 

  14. Search Works Media, LLC, a Delaware limited liability company

 

  15. Big Push Media, LLC, a Delaware limited liability company

 

  16. InBoxPal, LLC, a Delaware limited liability company;

 

  17. Q Interactive, LLC, a Delaware limited liability company

 

  18. ClickGen, LLC, a Delaware limited liability company

 

  19. NetCreations, LLC, a Nevada limited liability company

 

  20. BXY Ventures, LLC, a Nevada limited liability company



--------------------------------------------------------------------------------

Schedule B

For purposes of clarification, the parties hereto hereby acknowledge and agree
to the following (notwithstanding anything to the contrary set forth in the
Separation Agreement or any Ancillary Agreement):

 

  1. The definition of “Cogint Liabilities” in the Separation Agreement shall
not include any Liabilities related to any Transaction Litigation to the extent
in connection with, arising from or otherwise relating to (a) the Spin-Off,
except to the extent arising as a result of the conduct of any Cogint Entity or
its officers and directors in their capacities as such (but excluding any such
conduct to the extent undertaken by persons who are or were also directors or
officers of Red Violet at or prior to the Spin-Off (each, a “Crossover Party”))
(regardless of whether any such conduct occurred prior to, at or after the
Spin-Off), (b) any other transaction contemplated by the Separation Agreement or
the Ancillary Agreements, except to the extent arising as a result of the
conduct of any Cogint Entity or its officers and directors in their capacities
as such (but excluding any such conduct to the extent undertaken by any
Crossover Party) (regardless of whether any such conduct occurred prior to, at
or after the Spin-Off), or (c) any alleged or asserted misrepresentation or
omission in any document filed by any SpinCo Entity or Cogint Entity with the
Securities and Exchange Commission in connection with the Internal
Reorganization or the Spin-Off (all such excluded Liabilities described in
clauses (a), (b) and (c) collectively, the “SpinCo Transaction Liabilities”);

 

  2. The definition of “SpinCo Liabilities” in the Separation Agreement shall
include (i) all Liabilities of the SpinCo Entities arising from or relating to
the businesses and operations (whether or not such businesses or operations are
or have been terminated, divested or discontinued) conducted prior to the
Business Transfer Time by the SpinCo Entities and (ii) all SpinCo Transaction
Liabilities;

 

  3. The definition of “Indemnified Persons” in the Separation Agreement shall
not include any person who was not a director or officer of Cogint or any of its
Subsidiaries prior to the Spin-Off; and

 

  4. The Cogint Entities shall not be obligated to indemnify any Indemnified
Person under the Separation Agreement to the extent arising, directly or
indirectly, out of or pertaining, directly or indirectly, to any action or
omission, or alleged action or omission, that shall have occurred after the
Spin-Off Date;

provided, that, notwithstanding the foregoing, the parties hereto hereby
acknowledge and agree that nothing contained in this Schedule B creates any
indemnification obligation owing by any SpinCo Entity under the Separation
Agreement or otherwise except to the extent any Cogint Indemnitee incurs any
SpinCo Liability described in paragraph 2 above, and such SpinCo Liability is
not fully covered by insurance, including the D&O Insurance.